Order filed, January 21, 2015.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                        ____________

                                   NO. 01-14-00981-CR

                         DAVID JAMES CHAPMAN, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 183rd District Court
                                 Harris County, Texas
                               Trial Court Case 1421329


                                          ORDER
       The reporter’s record in this case was due January 12, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Billy Jalufka, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 30 days of the date of this order.


/s/ Harvey Brown
   Acting individually